SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:SEPTEMBER 30, 2007 Commission File No. 000-19566 EARTH SEARCH SCIENCES, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 87-0437723 (State or other Jurisdiction of (IRS Employer Incorporation or Organization) Identifcation Number) 306 Stoner Loop Road, Lakeside, MT 59922 (Address of Principal Executive Offices, Including Zip Code) Registrant's telephone number, including area code:(406) 751-5200 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x The number of shares outstanding of each of the registrant's classes of common stock, as of November 15, 2007, covered by this report: 97,868,489 shares.The registrant has only one class of common stock. Transitional Small Business Disclosure Format (check one):Yes ¨ No x EARTH SEARCH SCIENCES, INC. TABLE OF CONTENTS FORM 10-QSB QUARTER ENDED SEPTEMBER 30, 2007 PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) Page Consolidated Balance Sheets as of September 30, 2007 and March 31, 2007 3 Consolidated Statements of Operations for the three and six months ended September 30, 2007 and 2006 4 Consolidated Statements of Cash Flows for the six months ended September 30, 2007 and 2006 5 Consolidated Statement of Changes in Stockholders’ Deficit for the six months ended September 30, 2007 6 Selected notes to consolidated financial statements 7-8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9-15 Item 3. Controls and Procedures 15 PART II OTHER INFORMATION REQUIRED Item 1. Legal Proceedings 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters of a Vote of Security Holders 16 Item 5. Other information 16 Item 6. Exhibits 16 2 EARTH SEARCH SCIENCES, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, 2007 March 31, 2007 ASSETS Current assets: Cash $ 9,345 $ 23,182 Accounts receivable 22,882 132 Loan costs, net of accumulated amortization of $208,088 and $199,998, respectively 59,591 28,225 Total current assets 91,818 51,539 Property and equipment, net accumulated depreciationof $858,170 and $832,208, respectively 258,020 309,944 TOTAL ASSETS $ 349,838 $ 361,483 LIABILITIES Current liabilities: Accounts payable $ 1,160,774 $ 1,151,437 Accrued expenses 827,029 733,917 Accrued officers’ compensation 1,267,986 1,147,986 Notes payable - current portion 613,595 836,618 Settlement obligation 7,440,687 5,434,259 Short-term debt – related parties 2,987,304 2,698,954 Total current liabilities 14,297,375 12,003,171 Notes payable less current portion 294,455 369,820 Total liabilities 14,591,830 12,372,991 Commitments and contingencies - - STOCKHOLDERS’ DEFICIT Preferred stock, 300,000,000 shares authorized, none issued and outstanding - - Common stock, $.001 par value; 300,000,000 shares authorized; 97,226,726 and 96,327,474 shares issued and outstanding, respectively 97,227 96,328 Additional paid-in capital 46,855,675 46,577,053 Treasury stock (200,000 ) (200,000 ) Subscription receivable - (250,000 ) Accumulated deficit (60,994,894 ) (58,234,889 ) Total stockholders’ deficit (14,241,992 ) (12,011,508 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 349,838 $ 361,483 See accompanying notes to consolidated financial statements. 3 EARTH SEARCH SCIENCES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended September 30, Six months ended September 30, 2007 2006 2007 2006 Revenues $ 22,750 $ 43,250 $ 22,750 $ 91,429 Operating expenses Late fees related to settlement agreement 1,006,668 529,687 1,866,708 977,749 Depreciation and amortization 32,966 51,925 67,905 51,925 General and administrative 318,496 273,353 640,535 1,064,432 Total expenses 1,358,130 854,965 2,575,148 2,094,106 Loss from operations (1,335,380) (811,715) (2,552,398) (2,002,677) Other income (expense) Gain on settlement of debt - - 15,049 - Loss on extinguishment of related party note - (75,000) - (75,000) Interest expense (110,354) (310,908) (222,656) (424,446) Net loss $ (1,445,734) $ (1,197,623) $ (2,760,005) $ (2,502,123) Basic and diluted: Loss per share $ (0.01) $ (0.01) $ (0.03) $ (0.03) Weighted average common shares outstanding 97,060,667 80,093,719 96,816,931 79,490,033 See accompanying notes to consolidated financial statements. 4 EARTH SEARCH SCIENCES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (2,760,005 ) $ (2,502,123 ) Adjustments to reconcile net loss to cash used in operating activities: Common stock issued for extension of loan - 72,000 Loss on extinguishment of related party debt - 75,000 Imputed interest 22,357 - Common stock issued for services 231,164 635,015 Gain on settlement of debt (15,049 ) - Depreciation and amortization 67,905 51,925 Changes in assets and liabilities: Other current assets - 136,172 Accounts receivable (22,750 ) (26,396 ) Accounts payable – related party (48,150 ) 328,679 Accounts payable and accrued expenses 68,133 145,909 Accrued officers compensation 120,000 120,003 Accrued settlement liability 2,006,428 977,749 NET CASH (USED IN) PROVIDED BY OPERATING ACTIVITIES (329,967 ) 13,933 CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from stockholder loans, net 336,500 - Proceeds from subscription receivable 250,000 - Financing costs (47,347 ) - Payment on long-term debt (223,023 ) - Repayments on notes payable - (49,007 ) NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES 316,130 (49,007 ) NET DECREASE IN CASH (13,837 ) (35,074 ) CASH AT BEGINNING OF PERIOD 23,182 40,900 CASH AT END OF PERIOD $ 9,345 $ 5,826 SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ 35,100 $ - Taxes paid - - Non-cash financing and investing activities: Common stock issued for debt repayment $ 26,000 $ 72,000 Equity issued for loan extension - 75,000 See accompanying notes to consolidated financial statements. 5 EARTH SEARCH SCIENCES, INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT Six months ended September 30, 2007 (Unaudited) Common Shares Stock Amount Additional Paid-in Capital Treasury Stock Subscription Receivable Accumulated Deficit Total Balances at March31,2007 96,327,473 $ 96,328 $ 46,577,053 $ (200,000 ) $ (250,000 ) $ (58,234,889 ) $ (12,011,508 ) Payment of subscription receivable 250,000 250,000 Issuance of common stock for debt 65,000 65 25,935 26,000 Issuance of common stock for services rendered 300,287 300 113,196 113,496 Issuance of common stock for services rendered 533,966 534 117,134 117,668 Imputed interest 22,357 22,357 Net loss - (2,760,005 ) (2,760,005 ) Balances at June30,2007 97,226,726 $ 97,227 $ 46,855,675 $ (200,000 ) $ - $ (60,994,894 ) $ (14,241,992 ) See accompanying notes to consolidated financial statements. 6 EARTH SEARCH SCIENCES, INC NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited interim consolidated financial statements of Earth Search Sciences, Inc. ("ESSI") have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission ("SEC"), and should be read in conjunction with the audited financial statements and notes thereto contained in ESSI's Annual Report filed with the SEC on Form 10-KSB.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the financial statements which would substantially duplicate the disclosure contained in the audited consolidated financial statements for 2007 as reported in the 10-KSB have been omitted. Certain prior period amounts have been reclassified to conform with the current period presentation. NOTE 2 - EQUITY During the six months ended September 30, 2007 we issued: · 834,253 shares of stock valued at $231,164 to various individuals for consulting services. The value of the stock was based on the quoted market price on the date of grant. · 65,000 shares of stock valued at $26,000 for debt pursuant to a settlement agreement between ESSI and the third-party debtor. The value of the stock was based on the quoted market price on the date of grant. The $15,049 difference between the liability settled and the value of the stock was recognized as a gain on settlement of debt in accordance with SFAS No. 140. NOTE 3 - LITIGATION We were in dispute with another party over a leaseback purchase agreement for a Hyperspectral Probe.On March 23, 2005, ESSI entered into a settlement agreement (2005 Settlement Agreement) with Accuprobe to return the airborne hyperspectral sensor (Probe) and to settle the outstanding debt obligations under the related capital lease. Under this agreement, ESSI was required to return the Probe on or before August 31, 2005, and did so in January 2007.As the Probe was not returned by the August 2005 due date, ESSI wassubject to a shipping, handling and disposition fee of $250,000.
